Citation Nr: 1442648	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date before May 30, 2007, for the grant of service connection for degenerative joint disease of the left ankle.

2.  Entitlement to service connection for a skin disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and W.W.
ATTORNEY FOR THE BOARD

J. Meawad, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1985 to March 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) or an Agency of Original Jurisdiction (AOJ).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.  

In September 2013, the Board remanded the case for further development.

The claims of service connection for a right knee disability, right hip disability, and low back disability have been raised by the record and are referred to the AOJ for appropriate action.  

The claims are REMANDED to the AOJ.  


REMAND

In June 2014, the RO granted service connection for degenerative joint disease of the left ankle and assigned a 10 percent rating effective May 30, 2007.  In August 2014, the Veteran submitted a timely notice of disagreement on the assigned effective date.  As the RO has not yet issued a statement of the case, the claim is remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).






On the claim of service connection for a skin disability the Veteran has identified additional VA records pertaining to the claim.  As VA will make as many requests as are necessary to obtain relevant VA records unless the records do not exist or that further efforts to obtain the records would be futile, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a statement of the case on the claim for an earlier effective date for the grant of service connection for degenerative joint disease of the left ankle.  The Veteran still must perfect an appeal of the claim by timely filing a substantive appeal.  

2.  Request records from the Dallas VA Medical Center since 2009.

3.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records for treatment of a skin condition. 

4.  After the above development, adjudicate the claim of service connection for skin disability.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



